Cobb, J.
1. A 'forcible-entry proceeding, under the Civil Code, § 4823, is, after service of the notice therein required, a “ pending proceeding,” within the meaning of the Civil Code, §4950, which will authorize the judge of- the superior court of the county in which such proceeding is instituted to entertain an application to enjoin the same at the instance of the defendant, notwithstanding the plaintiff may be a resident of another county. Moore v. Medlock, 101 Ga. 94; Dawson v. Equitable Mtg. Co., 109 Ga. 389; Townsend v. Brinson, 117 Ga. 375.
2. The evidence being conflicting on material issues in the case, the discretion of the judge in refusing to grant an injunction will not be interfered with.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.